Ultra Series Fund 550 Science Drive Madison, WI 53711 Writer's Direct Dial: 608-216-9147 BY EDGAR January 4, 2011 U.S. Securities and Exchange Commission treet, NE Washington, DC 20549 RE: 497J, Ultra Series Fund, CIK 0000732697; Target Retirement Date Fund Prospectus dated January 1, 2011 Dear Sir or Madam: This is to certify that the form of prospectus and Statement of Additional Information that would have been filed under paragraph (b) or (c) of Reg. 230.497 would not have differed from that contained in the most recent registration statement or amendment (as extended) and that the text of the most recent registration statement or amendment (as extended) has been filed electronically. Feel free to call me directly at the phone number above with any questions or our Chief Compliance Officer, W. Richard Mason, at 480-443-9537. Respectfully submitted, (signature) Pamela M. Krill General Counsel Ultra SeriesFund
